DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102  that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless—
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention
Claim(s) 1,3,6 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hong (US20040100786).
Regarding Claim 1. Hong teaches, in Fig. 4 and Fig. 8, a power distributor of an electrical system of a motor vehicle, the power distributor comprising: circuit breakers (3) ; and a circuit board (2) that has a main connection (see figure 4 where circuit board 2 connects to positive side terminal at 20) to a main circuit (positive side power circuit) and at least two secondary connections, each of the at least two secondary connections being assigned to one secondary circuit and electrically contacted with the main connection via a respective one of the circuit breakers (see figure 4 where circuit board 2 connects to a load, where figure 8 shows the base holds multiple fuses, so the circuit board would have multiple secondary connections to multiple loads, the circuit board connects the positive side power terminal to the load through the fuse), wherein each of the circuit breakers (3) include two connections (left, right of 3 in Fig. 4) extending therefrom that are electrically contacted directly with the circuit board and joined thereto ([0015]).
Regarding Claim 3. Hong teaches the power distributor according to claim 1, wherein the circuit board is arranged in a housing closed via a removable cover (Hong, Fig. 8- top cover).
Regarding Claim 6. Hong teaches the power distributor according to claim 1, wherein the two connections of each of the circuit breakers (3) are joined to the circuit board via a press fit (holders that breakers can be pressed in) (see Fig. 2)(Fig. 8).
Regarding Claim 11. Hong teaches, in Fig. 1, Fig. 3, a circuit breaker of a power distributor, the circuit breaker (3) comprising: two connections (left, right) extending therefrom that are electrically contacted directly with a circuit board (central section of box in Fig. 8) and joined thereto (see Fig. 2, Fig. 8).
Claim(s) 11 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TAKESHI (JP2008206377).
Regarding Claim 11. TAKESHI teaches, in Fig. 1-4, a circuit breaker (21) of a power distributor, the circuit breaker comprising: two connections (21c, 21b) extending therefrom that are electrically contacted directly with a circuit board (14) and joined thereto (see Fig. 1-4).
Regarding Claim 14. Takeshi teaches the circuit breaker according to claim 11, wherein a first one of the two connections (21c) is connected to a main connection (23 left) provided on the circuit board and a second one of the two connections (21b) is connected to a secondary connection (16, 23 right) provided on the circuit board.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Claim(s) 1-3, 5, 7-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over TAKESHI (JP2008206377) in view of Kirk (US20180034504).
Regarding Claim 1. Takeshi teaches, in Fig. 1-4, a power distributor of an electrical system of a motor vehicle, the power distributor (10) comprising: [[a]] circuit breakers (21) ; and a circuit board (14) that has a main connection (31) to a main circuit (not shown see Kirk, battery) and at least two secondary connections (Fig. 2, 23- right), wherein each of the circuit breakers (21) include two connections (21b, 21c) extending therefrom that are electrically contacted directly with the circuit board (14) and joined thereto (Fig. 1-4)), but does not teach each of the at least two secondary connections being assigned to one secondary circuit and electrically contacted with the main connection via a respective one of the circuit breakers.
Kirk teaches, in Fig. 2, each of the at least two secondary connections (52 right of 39) being assigned to one secondary circuit (23,27,29) and electrically contacted with the main connection via a respective one of the circuit breakers ([0035]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the power distributor as disclosed by Hong with the secondary circuit as disclosed by Kirk in order to supply electricity to other components in the vehicle (Kirk, [0035]) .  
Regarding Claim 2. Takeshi and Kirk teaches the power distributor according to claim 1, wherein at least one of the circuit breakers is a mechanical circuit breaker (Takeshi, most circuit breakers are mechanical)(see also [0022], Takeshi).
Regarding Claim 3. Takeshi and Kirk teaches the power distributor according to claim 1, wherein the circuit board (14) is arranged in a housing (11) closed via a removable cover (13).
Regarding Claim 5. Takeshi and Kirk teaches the power distributor according to claim 1, wherein a connection (21c) of the two connections of each of the circuit breakers is inserted through a corresponding hole (Takeshi, Fig. 3, 23 left) in the circuit board and soldered there (H2).
Takeshi and Kirk does not disclose each connection (21b) is inserted through a corresponding hole in the circuit board and soldered there.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to change the connections to be inserted through a corresponding hole and soldered there in order to make connections/connectors to other devices as it is known in the art (see Takeshi, 31) , and it has been held that mere duplication of the essential working part of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding Claim 7. Takeshi and Kirk teaches the power distributor according to claim 1, wherein the two connections (21b, 21c) of each of the circuit breakers are soldered directly to the circuit board (H1, H2). 
Regarding Claim 8. Takeshi and Kirk discloses a connection (21b) of the two connections of each of the circuit breakers rests flat against the circuit board (H1 area) on a free end side (14,15) and is soldered there (H1) except for each connection of the two connections of each of the circuit breakers rests flat against the circuit board on a free end side and is soldered there.  
Takeshi does not disclose each connection of the two connections of each of the circuit breakers rests flat against the circuit board on a free end side and is soldered there except for each connection of the two connections of each of the circuit breakers rests flat against the circuit board on a free end side and is soldered there. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to change the two connections of each of the circuit breakers rest flat against the circuit board on a free end side and soldered there in order to make a stronger (more surface area) connection/bond as it is known in the art, and it has been held that mere duplication of the essential working part of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.. 
Regarding Claim 9. Takeshi and Kirk teaches the power distributor according to claim 1, wherein each of the circuit breakers (21) includes a circuit breaker housing (21a), out of which the two connections (21b, 21c) project, the two connections being designed such that the particular circuit breaker housing rests against the circuit board over a wide area (Takeshi, Fig. 3).
Regarding Claim 10. Takeshi and Kirk teaches the power distributor according to claim 1, wherein at least one of the circuit breakers is a thermal circuit breaker (fuse, Takeshi, [0022]).
Regarding Claim 12. Takeshi and Kirk teaches the power distributor according to claim 1, wherein the main connection and the at least two secondary connections are each formed as solder pads or terminals or connectors (Takeshi, Fig.1-4).

Regarding Claim 13. Takeshi and Kirk teaches the power distributor according to claim 1, wherein a first one of the two connections of each of the circuit breakers is connected to the main connection (Takeshi, 21c, 31) (Kirk, battery left of 39) and a second one of the two connections of each of the circuit breakers is connected to a respective one of the at least two secondary connections (Takeshi, 21b, 23 right) (Kirk, 23,27,29).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is presented in the Notice of References Cited.
Applicant's amendment (“a respective one of the circuit breakers, wherein each of the circuit breakers” … amendment to Claim 11) necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMED AZAM whose telephone number is (571)270-0593. The examiner can normally be reached Mon-Fri 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MA/Examiner, Art Unit 2848                                                                                                                                                                                                        
/Timothy J. Dole/Supervisory Patent Examiner, Art Unit 2848